     Case 3:17-cv-00662-LRH-CLB Document 83 Filed 03/02/20 Page 1 of 3



 1   Patrick R. Leverty, Esq.                     Mark E. Ferrario
 2   LEVERTY & ASSOCIATES LAW CHTD.               Christopher R. Miltenberger
     Reno Gould House                             GREENBERG TRAURIG, LLP
 3   832 Willow Street                            10845 Griffith Peak Drive
     Reno, NV 89502                               Suite 600
 4   Telephone: (775) 322-6636                    Las Vegas, NV 89135
     Facsimile: (775) 322-3953                    Telephone: (702) 792-3773
 5   Email: pat@levertylaw.com                    Facsimile: (702) 792-9002
 6                                                Email: ferrariom@gtlaw.com
                                                  Email: miltenbergerc@gtlaw.com
 7
     Phillip Kim (pro hac vice)                   Joel M. Eads (pro hac vice)
 8   Erica L. Stone (pro hac vice)                GREENBERG TRAURIG, LLP
     THE ROSEN LAW FIRM, P.A.                     1717 Arch Street
 9   275 Madison Avenue, 40th Floor               Suite 400
10   New York, NY 10016                           Philadelphia, PA 19103
     Telephone: (212) 686-1060                    Telephone: (215) 988-7800
11   Facsimile: (212) 202-3827                    Facsimile: (215) 988.7801
     Email: pkim@rosenlegal.com                   Email: eadsj@gtlaw.com
12
     Counsel for Plaintiff                        Counsel for Defendants Jeffery L. Taylor,
13
                                                  Don L. Taylor, L. John Lewis, S. Randall
14                                                Oveson, and Gannon Giguiere, and for
                                                  Nominal Defendant Eco Science Solutions,
15                                                Inc.

16                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
17
      HANS MENOS, derivatively on behalf of        Case No. 3:17-CV-00662-LRH-CB
                                                                              CLB
18    ECO SCIENCE SOLUTIONS, INC.,
19                     Plaintiff,
                                                   STIPULATION OF VOLUNTARY
20    v.                                           DISMISSAL WITHOUT PREJUDICE
21                                                 AND [PROPOSED]
                                                       ORDER      ORDER
      JEFFERY L. TAYLOR, DON L.
      TAYLOR, L. JOHN LEWIS, S.
22    RANDALL OVESON, and GANNON
      GIGUIERE,
23
                   Defendants,
24        and
      ECO SCIENCE SOLUTIONS, INC.,
25                 Nominal Defendant.
26
27

28                                            1
     Case 3:17-cv-00662-LRH-CLB Document 83 Filed 03/02/20 Page 2 of 3



 1           Pursuant to Federal Rules of Civil Procedure 41(a) and 23.1(c) and LR 7-1, Plaintiff Hans
 2   Menos (“Plaintiff”), by and through his counsel the law firms of Leverty & Associates Law Chtd.
 3   Ltd. and The Rosen Law Firm, P.A. and Defendants Jeffery L. Taylor, Don L. Taylor, L. John
 4   Lewis, S. Randall Oveson and Gannon Giguiere (collectively, “Individual Defendants”) and
 5   Nominal Defendant Eco Science Solutions, Inc. (“Eco Science” and with Individual Defendants,
 6   “Defendants” and with Plaintiff, the “Parties”), by and through their counsel, the law firm of
 7   Greenberg Traurig, LLP, hereby stipulate and agree:
 8           WHEREAS, Plaintiff commenced this action on November 3, 2017;
 9           WHEREAS, Plaintiff filed the Verified First Amended Shareholder Derivative Complaint
10   (“Amended Complaint”) on December 21, 2018;
11           WHEREAS, Defendants filed an answer to the Amended Complaint on September 13,
12   2019; and
13           WHEREAS, the claims alleged in this action on behalf of Eco Science are also being
14   asserted in two other jurisdictions: (1) in the First District Court of Nevada, Carson City County
15   styled as Glorioso v. Taylor, et al., Case No. 17 OC 001371B; and (2) in the United States District
16   Court for the District of Hawaii in the consolidated actions styled as Bell v. Taylor, et al., Case
17   No. 17-cv-00530 and D’Annunzio v. Taylor, et al., Case No. 18-cv-00016;
18           NOW, THEREFORE, the Parties in this action stipulate and agree as follows:
19           1.      This action is dismissed without prejudice.
20           2.      Each Party is to bear its own costs and fees.
21           3.      Notice of voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because:
22   (i) there has been no settlement or compromise in the action; (ii) there has been no collusion among
23   the Parties; (iii) neither Plaintiff nor his counsel have received or will receive, directly or indirectly,
24   any consideration from Defendants for the dismissal; and (iv) the dismissal is without prejudice.
25

26
27

28                                                       2
     Case 3:17-cv-00662-LRH-CLB Document 83 Filed 03/02/20 Page 3 of 3



 1                                              Respectfully submitted,
 2   Dated: March 2, 2020
 3
      THE ROSEN LAW FIRM, P.A.                     GREENBERG TRAURIG, LLP
 4
      By: /s/ Erica L. Stone                       By: /s/ Joel M. Eads
 5
      Phillip Kim (pro hac vice)                   Joel M. Eads (pro hac vice)
 6    Erica L. Stone (pro hac vice)                1717 Arch Street
      275 Madison Avenue, 40th Floor               Suite 400
 7    New York, NY 10016                           Philadelphia, PA 19103
      Telephone: (212) 686-1060                    Telephone: (215) 988-7800
 8    Facsimile: (212) 202-3827                    Facsimile: (215) 988.7801
      Email: pkim@rosenlegal.com                   Email: eadsj@gtlaw.com
 9
10    Patrick R. Leverty, Esq.                     Mark E. Ferrario
      LEVERTY & ASSOCIATES LAW CHTD.               Christopher R. Miltenberger
11    Reno Gould House                             GREENBERG TRAURIG, LLP
      832 Willow Street                            10845 Griffith Peak Drive
12    Reno, NV 89502                               Suite 600
      Telephone: (775) 322-6636                    Las Vegas, NV 89135
13
      Facsimile: (775) 322-3953                    Telephone: (702) 792-3773
14    Email: pat@levertylaw.com                    Facsimile: (702) 792-9002
                                                   Email: ferrariom@gtlaw.com
15    Counsel for Plaintiff                        Email: miltenbergerc@gtlaw.com
16                                                 Counsel for Defendants Jeffery L. Taylor,
17                                                 Don L. Taylor, L. John Lewis, S. Randall
                                                   Oveson, and Gannon Giguiere, and for
18                                                 Nominal Defendant Eco Science Solutions,
                                                   Inc.
19

20

21
                                       IT IS SO ORDERED:
22
                                       DATED this 3rd day of March, 2020.
23                                     ________________________________________________
                                       UNITED STATES DISTRICT/MAGISTRATE JUDGE
24
                                       DATED:   ____________________
                                       ________________________________
25
                                       LARRY R. HICKS
26                                     UNITED STATES DISTRICT JUDGE
27

28                                             3
